Case: 2:20-cv-03707-ALM-EPD Doc #: 53 Filed: 08/18/20 Page: 1 of 3 PAGEID #: 429




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 RANJITHA SUBRAMANYA, individually               :
 and on behalf of a class of those similarly     :    Case No. 2:20-CV-3707
 situated, et al.,                               :
                                                 :    Chief Judge Algenon L. Marbley
                Plaintiffs,                      :
                                                 :    Magistrate Judge Deavers
        vs.                                      :
                                                 :
 UNITED STATES CITIZENSHIP AND                   :    JOINT STATUS REPORT REGARDING
 IMMIGRATION SERVICES, et al.,                   :    PARTIES’ PROPOSED CONSENT
                                                 :    ORDER, PURSUANT TO NOTATION
                Defendants.                      :    ORDER (ECF NO. 51)


   On August 5, 2020, counsel for Plaintiffs and Defendants filed a request to continue the

preliminary injunction hearing scheduled for August 10, 2020 until August 24, 2020 so that the

parties will have time to negotiate a consent order to resolve the claims at issue in Plaintiffs’

complaint. ECF No. 45. On August 6, 2020, this Court granted the Parties’ motion to continue.

ECF No. 46.

   On August 10, 2020 counsel for Plaintiffs and Defendants filed a “Joint Motion for Magistrate

Judge Mediated Negotiations for Consent Order,” “so that the parties will have time to negotiate

a consent decree to resolve the claims at issue in Plaintiffs’ complaint.” ECF No. 47.

   On or about August 11, 2020 a settlement conference began before Chief Magistrate Judge

Elizabeth A. Preston Deavers, by phone, pursuant to “Notice of Hearing.” ECF No. 48; see also

ECF No. 49, “Minute Entry for proceedings held before Magistrate Judge Elizabeth Preston

Deavers: Settlement Conference held on 8/12/2020. Negotiations not at impasse. Parties continue

to confer.”; ECF No. 50, “Minute Entry for proceedings held before Magistrate Judge Elizabeth

Preston Deavers: Continued mediation held on 8/13/2020. Parties continuing to mediate.”



                                                1
Case: 2:20-cv-03707-ALM-EPD Doc #: 53 Filed: 08/18/20 Page: 2 of 3 PAGEID #: 430




   On August 17, 2020, this Court issued the following “Notation Order”:

   Joint Status Report regarding status, but not substance of settlement negotiations due by
   8/18/2020. By Magistrate Judge Elizabeth Preston Deavers on 8/13/2020. ECF No. 51.

   Counsel for Plaintiffs and Defendants report that they have come to agreement in principle

upon material terms comprising a full resolution of Plaintiffs’ claims. The Parties respectfully

request of this Court the opportunity to finalize a “proposed consent order,” for this Court’s

consideration, review, and order, not later than 5:00p.m., Thursday, August 20, 2020.

   This extension of the opportunity to negotiate full resolution will not alter or delay the timeline

and associated deadlines adopted by this Court pursuant to Order, but, rather, is intended to serve

the interest of all parties, conserve the resources of this Court, and advance judicial economy by

obviating the need for the Preliminary Injunction Hearing and/or hearing on the merits, and order

upon same. ECF No. 46.


Respectfully submitted,

DAVID M. DEVILLERS
United States Attorney

s/Christopher R. Yates                                s/Caroline H. Gentry__________________
CHRISTOPHER R. YATES (0064776)                        CAROLINE H. GENTRY (0066136)
Assistant United States Attorney                      Porter Wright Morris & Arthur LLP
303 Marconi Boulevard, Suite 200                      One South Main Street, Suite 1600
Columbus, Ohio 43215                                  Dayton, Ohio 45402
E-mail: christopher.yates@usdoj.gov                   E-mail: cgentry@porterwright.com

Attorney for Defendants                               and

                                                      Robert H. Cohen (0009216)
                                                      David P. Shouvlin (0066154)
                                                      Kirsten R. Fraser (0093951)
                                                      Porter Wright Morris & Arthur LLP
                                                      41 South High Street, Suites 2800-3200
                                                      Columbus, Ohio 43215
                                                      E-mail: rcohen@porterwright.com
                                                      E-mail: dshouvlin@porterwright.com

                                                 2
Case: 2:20-cv-03707-ALM-EPD Doc #: 53 Filed: 08/18/20 Page: 3 of 3 PAGEID #: 431




                                           E-mail: kfraser@porterwright.com

                                           and

                                           Ana P. Crawford (0090581)
                                           Porter Wright Morris & Arthur LLP
                                           250 East Fifth Street, Suite 2200
                                           Cincinnati, Ohio 45202
                                           Email: acrawford@porterwright.com

                                           Attorneys for Plaintiffs




                                       3
